             Case 3:19-cv-00976 Document 1 Filed 06/21/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT

                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                     :

       Plaintiff,                            :

VS.                                          :       Docket No.

RISHI MALIK AND                              :
SAMRITI MALIK,
                                             :
       Defendants.                                   June 21, 2019

                      COMPLAINT FOR FRAUDULENT TRANSFER

       The United States of America, by and through the United States Attorney for the District

of Connecticut, complains of the Defendants, and says:

       1.      This is a civil action in which the United States is seeking to secure payment of

restitution in the underlying criminal case styled United States v. Rishi Malik, Docket Number

3:18CR2-2 (JCH). The United States has information and believes that Defendant Rishi Malik

fraudulently transferred certain real property to Defendant Samriti Malik.

       2.      This is a fraudulent transfer action pursuant to 28 U.S.C. §3301, et seq.

       3.      The Defendants Rishi Malik and Samriti Malik were married in 1996 and divorced

in 2012, but have maintained a common-law spousal relationship at all relevant times, and are

residents of Fairfield, Connecticut. Rishi Malik is presently incarcerated. Jurisdiction for this

enforcement action remains in the District of Connecticut pursuant to 18 U.S.C. §§ 3231 and

3613(a), and 28 U.S.C. §§ 1345 and 3004(b).
              Case 3:19-cv-00976 Document 1 Filed 06/21/19 Page 2 of 7




                                    NATURE OF THE ACTION

       4.      This is a complaint brought under 28 U.S.C. § 3301 et seq. to set aside a fraudulent

transfer of real property engaged in by Defendants Rishi Malik and Samriti Malik. The purpose

of the fraudulent transfer was to transfer property so as to hide, conceal, or shield such property

from the creditors of Defendant Rishi Malik, including the Plaintiff United States of America, and

to delay those creditors from collecting debts owed by him.

        5.      Section 3304(b)(1)(A) provides that a transfer made or obligation incurred by a

debtor is fraudulent as to a debt to the United States, whether or not such debt arose before or after

the transfer or obligation, if the debtor makes the transfer or obligation with actual intent to hinder,

delay or defraud a creditor. 28 U.S.C. § 3304(b)(1)(A).

        6.      As set forth below, Defendant Rishi Malik, in concert with Defendant Samriti

Malik, made the transfer described in Paragraph 14. The transfer violated Section 3304(b)(1)(A)

in that Defendant Rishi Malik acting in concert with Defendant Samriti made the transfer with

actual intent to hinder, delay or defraud a creditor, taking into consideration the factors enumerated

in section 3304(b)(2)(A)-(K).

        7.      Section 3304(b)(1)(B) provides that a transfer made or obligation incurred by a

debtor is fraudulent as to a debt to the United States, whether or not such debt arose before or after

the transfer or obligation, if the debtor makes the transfer or obligation without receiving

reasonably equivalent value in exchange for the transfer, if the debtor either (i) was engaged in or

was about to engage in a business or transaction for which the remaining assets of the debtor were

unreasonably small in relation to the business or transaction or (ii) intended to incur, or believed




                                                   2
             Case 3:19-cv-00976 Document 1 Filed 06/21/19 Page 3 of 7



or reasonably should have believed that he would incur, debts beyond his ability to repay as they

came due.

       8.      As set forth below, Defendant Rishi Malik, in concert with Defendant Samriti

Malik made the transfer described in Paragraph 14. The transfer violated Section 3304(b)(1)(B)

in that Defendant Rishi Malik and Defendant Samriti Malik acting in concert with him, made the

transfer without receiving reasonably equivalent value in exchange for the transfer and Defendant

Rishi Malik (i) was engaged in or was about to engage in a business or transaction for which the

remaining assets of the debtor were unreasonably small in relation to the business or transaction

or (ii) intended to incur, or believed or reasonably should have believed that he would incur, debts

beyond his ability to repay as they came due.

             NATURE OF THE UNDERLYING DEBT TO THE UNITED STATES

       9.      From approximately 2014 to approximately 2017, Defendant Rishi Malik engaged

in a criminal conspiracy to commit wire fraud and to violate the Contrabrand Cigarette Trafficking

Act through a tobacco wholesale business using the name KDV Discounts, LLC (“KDV”). See

United States v. Rishi Malik, Docket No. 3:18CR2-2 (JCH), ECF No. 76 (Plea Agreement).

       10.     Defendant Rishi Malik entered a guilty plea on October 30, 2018, and sentence was

imposed on February 13, 2019. The judgment entered against Rishi Malik included the imposition

of restitution in the amount of $5,821,057.00, which was due immediately. See United States v.

Rishi Malik, Docket No. 3:18CR2-2 (JCH), ECF Nos. 76, 108, 109.

                   FRAUDULENT TRANSFER MADE BY DEFENDANTS

       11.     On or about February 19, 2010, real property located at 171 Henderson Road,

Fairfield, Connecticut (hereinafter “the subject property”) was purchased by Rishi Malik and title

was conveyed to Rishi Malik. (Exhibit A).



                                                 3
               Case 3:19-cv-00976 Document 1 Filed 06/21/19 Page 4 of 7



       12.      On or about June 27, 2012, title to the subject property was transferred by Rishi

Malik to Rishi Malik and Samriti Malik, jointly, with right of survivorship. (Exhibit A).

       13.      On April 10, 2017, the Government executed a criminal search warrant on KDV as

part of its criminal investigation and prosecution of Defendant Rishi Malik in United States v.

Rishi Malik, Docket No. 3:18CR2-2 (JCH). As noted in Paragraph 9 above, KDV was the business

entity through which Defendant Rishi Malik engaged in the underlying criminal conspiracy.

       14.      On or about November 15, 2017, Defendant Rishi Malik and Samriti Malik

transferred title to the subject property solely to Defendant Samriti Malik for $0 consideration.

(Exhibit A).

       15.      On October 30, 2018, Defendant Rishi Malik entered a guilty plea and sentence

was imposed on February 13, 2019. The criminal judgment that entered against Rishi Malik

included the imposition of restitution in the amount of $5,821,057.00, due immediately. See

United States v. Rishi Malik, Docket No. 3:18CR2-2 (JCH), ECF No. 76, 108, 109.

       16.      At the time Defendant Rishi Malik transferred his joint title and interest in the

subject property to Defendant Samriti Malik, he did so with actual intent to hinder, delay or defraud

creditors, including the victim in the underlying criminal prosecution.

       17.      When Defendant Samriti Malik obtained sole title and interest to the subject

property on November 15, 2017, Defendant Rishi Malik did not receive reasonably equivalent

value in exchange for the transfer of his title and interest in the subject property.

       18.      Defendant Rishi Malik’s transfer of his title to the subject property occurred at a

time when he believed or reasonably should have believed that he would incur debts beyond his

ability to pay as they became due.




                                                   4
              Case 3:19-cv-00976 Document 1 Filed 06/21/19 Page 5 of 7



                                               COUNT ONE
                      [Fraudulent Transfer in violation of 28 U.S.C. § 3304(b)(1)(A)]

        19.     Pursuant to 28 U.S.C. § 3304(b)(1)(A), Defendant Rishi Malik’s transfer of his

ownership interest in the subject property to the Defendant Samriti Malik on or about November

15, 2017 was fraudulent as to a debt of the United States because the transfer was made with actual

intent to hinder, delay, or defraud a creditor, namely, the United States of America, for several

reasons, as evidenced by the fact that:

               (1).    the transfer was made to an “insider” as defined by 28 U.S.C. § 3301(5) (see
                       28 U.S.C. § 3304(b)(2)(A));
               (2).    Defendants Rishi Malik and Samriti Malik are believed to have retained
                       possession and control of the subject property after the transfer (see 28
                       U.S.C. § 3304(b)(2)(B));
               (3).    the transfer was concealed so as to shield the property from creditors of
                       Rishi Malik (see 28 U.S.C. § 3304(b)(2)(C));
               (4).    before the transfer, Defendant Rishi Malik had been sued or threatened with
                       suit (see 28 U.S.C. § 3304(b)(2)(D));
               (5).    the transfer of the subject property was substantially all of Defendant Rishi
                       Malik’s assets (see 28 U.S.C. § 3304(b)(2)(E));
               (6).    Defendant Rishi Malik removed or concealed assets (see 28 U.S.C.
                       § 3304(b)(2)(G));
               (7).    the value of the consideration received by Defendant Rishi Malik for the
                       transfer of the subject property was not reasonably equivalent to the value
                       of that property (see 28 U.S.C. § 3304(b)(2)(H));
               (8).    Defendant Rishi Malik is believed to have become insolvent shortly after
                       the transfer (see 28 U.S.C. § 3304(b)(2)(I); and
               (9).    the transfer of the subject property occurred shortly before a substantial debt
                       was incurred, including the debt to the United States set forth in paragraph
                       13 (see 28 U.S.C. § 3304(b)(2)(J)).
       20.     As a result of the violation of Section 3304(b)(1)(A), the transfer of the subject

  property was a fraudulent transfer as to the debt owed the United States by Defendant Rishi

  Malik.


                                                  5
             Case 3:19-cv-00976 Document 1 Filed 06/21/19 Page 6 of 7



                                          COUNT TWO
                 [Fraudulent Transfer in violation of 28 U.S.C. § 3304(b)(1)(B)]
       21.     Plaintiff incorporates paragraphs 1 – 20 as if fully set forth herein.

       22.     The transfer of the subject property enumerated in paragraph 14 violated 28 U.S.C.

§ 3304(b)(1)(B) in that Defendant Rishi Malik failed to receive a reasonably equivalent value in

exchange for the transfer of the subject property, and either or both of the following was true:

               (1)     Defendant Rishi Malik was engaged in a business or a transaction for which
                       his remaining individual assets were unreasonably small in relation to the
                       business or transaction (see 28 U.S.C. § 3304(b)(1)(B)(i)); or
               (2)     Defendants Rishi Malik and Samriti Malik intended to incur or believed or
                       reasonably should have believed that Defendant Rishi Malik would incur
                       debts beyond his ability to pay as they became due, including the debt to
                       the United States set forth in paragraph 13 (see 28 U.S.C.
                       § 3304(b)(1)(B)(ii)).
       23.     As a result of the violation of Section 3304(b)(1)(B), the transfer of the subject

  property was a fraudulent transfer as to the debt owed the United States by Defendant Rishi

  Malik.


       WHEREFORE, the Plaintiff, United States of America, demands:

       1.      That the November 15, 2017 transfer of Defendant Rishi Malik’s interest in the

subject property to Samriti Malik be adjudged fraudulent and void to the extent necessary to satisfy

any criminal judgment entered in United States v. Rishi Malik, Docket Number 3:18CR2-2 (JCH).

       2.      That the United States be awarded a judgment against Defendant Samriti Malik for

the value of Defendant Rishi Malik’s interest in the subject property, plus costs and fees; with

interest on the amount of the judgment at the legal rate pursuant to 28 U.S.C. § 1961.

       3.    Such other relief that this Court deems appropriate.




                                                  6
     Case 3:19-cv-00976 Document 1 Filed 06/21/19 Page 7 of 7



Dated this 21st day of June, 2019 at New Haven, Connecticut.

                                    Respectfully submitted,

                                    John H. Durham
                                    United States Attorney

                                           /s/

                                    Christine Sciarrino
                                    Assistant United States Attorney
                                    157 Church Street -25th Floor
                                    New Haven, Connecticut 06510
                                    Tel. (203) 821-3780/Fax (203) 773-5315
                                    Email: Christine.Sciarrino@usdoj.gov
                                    Federal No. CT3393




                                       7
Vision Government
             CaseSolutions
                  3:19-cv-00976 Document 1-1 Filed 06/21/19 Page 1 of 1                                                          Page 1 of3




  ■7■      HENDERSON ROAD


                 Location      171 HENDERSON ROAD                                 Mblu          229/96///

                   Acct#       16596                                          Owner MALIK SAM RITI

           Assessment       $368′ 340                                      Appraisal       $526′ 200


                      PID      17880                              Building count            l


  Current Value

                                                                Appraisal
                 Valuation Year                       Improvements                                    Land                   Totai

   2017                                                                     1283′   100                      S243′   100             $526′   200

                                                              Assessment
                 Valuation Year                       Improvements                                    Land                   Total

   2017                                                                     s198′   170                      ,170′   170             5368′   340



  Owner of Record

  Owner          MALIK SAMRITI                                        Sale price          sO
  Co― Owner                                                     Certificate
  Address         171 HENDERSON ROAD                                   Book&Page 5613/28
                  FAIRFIELD′   CT 06824-4940                          saie Date           l1/15/2017
                                                                       1nstrument         02


  0wnership History

                                                        Ownership History
                       Owner                   Sale   Price       Certificate             Book &   Page         Instrument     Sale Date

   MALIK SAMRITI                                          $0                               5613/28                     02     11/15/2017

   MALIK RISHI&SAM RITI(SV)                               50                               4812/152                    02     06/27/2012

   MALIK RISHI                                      S290′ 000                              4414/328                    07     02/19/2010

   SIMMONS ARTHUR M                                       50                               3687/245                    02     01/05/2006
   SIMMONS ARTHUR M&DOROTHY                               50                               349/318


  Building Information

    Building1:Sectionl

    Year Builti                   1928
                                                                              Building Photo
    Living Area:                  2,340
    Replacement      Cost:        $370,892
    Building Percent              73
    Good:
    Replacement Cost
    Less   Depreciation:          $270,800




http ://gis.vgsi.com/fairfi eldct/Parcel.aspx?Pid:              178   80                                                             6/21/2019
